Citation Nr: 1422725	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-37 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hyperhidrosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran has current hyperhidrosis that had its onset in service.


CONCLUSION OF LAW

Hyperhidrosis was incurred in active service.  38 U.S.C.A. § 1110 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

This appeal arises from a claim filed prior to the Veteran's discharge from service.  

Service treatment records (STRs) document thoracoscopic (VATS) sympathecotomy of the left and right axilla.  See the STRs dated September 2002 and December 2002.  A June 2004 Report of Medical History documents a history of hyperhidrosis.  See also the STR dated February 2005.  An October 2008 post-deployment health assessment did not document any continuing complaints of hyperhidrosis.

The Veteran was afforded a pre-discharge VA examination in February 2009, at which time the examiner documented a 14 to 16 year history of hyperhidrosis including the in-service surgery.  The examiner noted that the surgery had decreased the hyperhidrosis from the mid-chest up.  He noted that on examination hyperhidrosis was not noted.  He diagnosed "hyperhidrosis emilorated (sic) with as (sic) transthoracic vagotomy."

An April 2009 treatment records from the Veteran's physician, Dr. C., noted a history of hyperhidrosis.  Similarly, a history of hyperhidrosis was documented in an April 2009 U.S. Civil Service Center examination.

These records clearly show the presence of hyperhidrosis in service.  There is some question as to the extent to which the in-service surgery alleviated the hyperhidrosis.  Although not noted on the examination, the Veteran has continued to report a history of the condition, as shown by the subsequently reported history from medical providers.  There is no explicit opinion that the surgery eliminated or cured the condition.  Resolving reasonable doubt in the Veteran's favor, the Board finds that there is a current disability that had its onset in service.  Accordingly, service connection is granted.


ORDER

Service connection for hyperhidrosis is granted.



_________________________________________________
Mark D. Hindin
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


